Citation Nr: 0001852
Decision Date: 01/24/00	Archive Date: 03/02/00

Citation Nr: 0001852	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to receive homeopathic and naturopathic treatment 
under the Department of Veterans Affairs fee-basis program.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board), 
intially involving two Board decisions, arose, in part, from 
an April 1990 rating decision of the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) confirming and continuing a noncompensable rating for 
pseudofolliculitis barbae. In addition, the appeal arose, in 
part, from an April 1992 decision of the VA Medical Center, 
Washington, D.C., denying the appellant's request to receive 
homeopathic and naturopathic treatment under the VA fee- 
basis program.

The Board, in one decision issued on February 7, 1996, 
granted a 10 percent evaluation for pseudofolliculitis 
barbae.  In a second decision, also issued on February 7, 
1996, the Board dismissed the veteran's appeal seeking 
entitlement to receive homeopathic and naturopathic treatment 
under VA's fee-basis program.  The appellant subsequently 
appealed the Board's decisions to the United States Court of 
Appeals for Veterans Claims (Court).

In April 1997, the Court issued an order, pursuant to a 
motion of the Secretary of Veterans Affairs (Secretary), to 
stay proceedings as they pertained to the second Board 
decision, pending the Court's disposition of Quigley v. 
Brown, U.S. Vet.App. No. 94-1187.  The Court's order 
acknowledged that the Secretary's motion had correctly noted 
that the issue of the Board's jurisdiction to review VA 
Medical Center decisions regarding fee-basis care was then 
currently pending before the Court in Quigley, the resolution 
of which might have a direct impact on the current appeal.

Further, the Court's April 1997 order granted a joint motion 
of the parties to affirm that portion of the Board's February 
7, 1996 decision which granted a 10 percent evaluation for 
pseudofolliculitis barbae, and to remand that portion of the 
Board's decision which declined to grant a disability 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae.

The Board remanded the issue involving entitlement to a 
rating in excess of 10 percent for pseudofolliculitis barbae 
to the RO in October 1997 in compliance with terms of the 
joint motion for remand embodied in the Court's April 1997 
order.  Another remand order was issued by the Board in 
February 1998, in view of the RO's failure to comply with an 
instruction in the prior remand with respect to the issue of 
entitlement to an increased rating for pseudofolliculitis 
barbae.  The Board notes that the increased rating issue is 
still under development at the RO, and, as such, is not now 
before the Board for consideration.

On May 1, 1998, the appellant filed a motion to dismiss the 
issue involving entitlement to VA-authorized fee-basis 
treatment as moot and to vacate the February 7, 1996 Board 
decision as to this issue.  The appellant's motion indicated 
that the VA had, subsequent to the presently filed appeal, 
granted the appellant's request to receive fee-basis care.  
On May 28, 1998, the Secretary of Veterans Affairs filed a 
response indicating that he did not oppose the appellant's 
motion.  Thereafter, a July 1998 order of the Court vacated 
the Board's February 7, 1996 decision as to entitlement to 
VA-authorized fee-basis treatment and dismissed the issue as 
moot.


ORDER

In view of the Court's order vacating the Board's February 7, 
1996 decision denying entitlement to VA-authorized fee-basis 
treatment and dismissing that appeal as moot, the Board 
hereby vacates its February 7, 1996 decision.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacation of a prior Board decision is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





Citation NR: 9602623	
Decision Date: 02/07/96		Archive Date: 02/16/96
DOCKET NO.  93-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to receive homeopathic and naturopathic 
treatment, under the Department of Veterans Affairs fee-basis 
program.

(The matter of the veteran's entitlement to an increased 
(compensable) evaluation for pseudofolliculitis barbae is the 
subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from January 1969 to December 
1970.

This appeal arises from an April 1992 decision by Department 
of Veterans Affairs (VA) Medical Center, Washington, DC, 
denying the veteran's request to receive homeopathic and 
naturopathic treatment, under the VA fee-basis program.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in essence, that the Board of 
Veterans' Appeals (Board) has jurisdiction to review the 
merits of the decision denying his request to receive 
homeopathic and naturopathic treatment, under the VA fee-
basis program.  It is contended that, as drugs have been 
unsuccessful, he should be given the opportunity by the VA to 
receive this treatment for his service-connected post-
traumatic stress disorder, treatment which is unavailable at 
the Washington, DC, VA Medical Center.  He asserts that this 
treatment would aid him in succeeding at vocational 
rehabilitation.  It is finally contended that the decision by 
the Washington, DC, VA Medical Center was not adequately 
supported.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the Board does not have jurisdiction to 
review the decision denying the veteran's request to receive 
homeopathic and naturopathic treatment, under the VA fee-
basis program, and that the appeal should, therefore, be 
dismissed.


FINDINGS OF FACT

1.  The veteran has basic eligibility for outpatient care 
from the VA.

2.  In 1992, the clinic of original jurisdiction denied the 
veteran's request to receive homeopathic and naturopathic 
treatment, under the VA fee-basis program, determining that 
VA medical facilities were feasibly available and the 
requested treatment was not medically justified.


CONCLUSION OF LAW

The matter of the veteran's entitlement to receive 
homeopathic and naturopathic treatment, under the VA fee-
basis program, does not involve a question affecting his 
eligibility for a benefit, and is not within the scope of 
38 U.S.C.A. § 511.  38 U.S.C.A. §§ 511, 7104(a) (West 1991); 
38 C.F.R. § 20.101(b) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals has jurisdiction to decide all 
questions in a matter which, under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary.  The Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary.  38 U.S.C.A. §§ 511, 7104.  While 
questions such as a veteran's legal eligibility for 
hospitalization, domiciliary care or outpatient treatment 
clearly are within the Board's jurisdiction, what must be 
considered here is whether or not medical determinations, 
such as determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are adjudicative matters and are also within the 
Board's jurisdiction.
These medical determinations involve the "need for" or 
"nature" of medical treatment rather than the "eligibility" 
for medical treatment.  Under the legal authority and 
guidelines, veterans who are eligible for outpatient 
treatment from the VA generally must receive it directly at 
agency operated clinics, although, in limited instances, some 
of these veterans may be authorized to receive their 
treatment from private sources at VA expense (fee-basis 
care).  The fee-basis program is administered by the 
Veterans' Health Administration (VHA).  This branch of the VA 
is comprised of hospitals, doctors, etc., and is vested with 
the basic responsibility of providing outpatient treatment 
and other forms of health care to eligible veterans.  The VA 
medical personnel of local medical facilities are 
responsible, pursuant to their guidelines and legal 
authority, for administering the fee-basis program, including 
deciding when treatment under this program is to be 
authorized and whether to grant or terminate fee-basis 
status.

In this case, VHA determined that the veteran's request to 
receive homeopathic and naturopathic treatment, under the VA 
fee-basis program, should be denied as VA medical facilities 
were feasibly available and the requested treatment was not 
medically justified.  Another situation involving the fee-
basis program, the termination of fee-basis care based on the 
determination that the VA medical facility could provide the 
medical services the veteran required, was presented in 
VAOPGCCONCL 3-95 (O.G.C. Concl 3-95) (A copy of that opinion 
has been enclosed in the veteran's claims file).  In response 
to the question Does the Board of Veterans' Appeals (Board) 
have jurisdiction to decide a veteran's appeal of a medical 
center decision denying the veteran's request for fee-basis 
(contract) care? O.G.C. Concl 3-95, at 4-6, states:

Prior to enactment of the VJRA [Veterans 
Judicial Review Act in 1988], the law 
limited the Boards jurisdiction to the 
review of questions on claims involving 
benefits.  A claim involving benefits 
referred to a veteran's claim that he or 
she was eligible for a benefit, and the 
Board restricted itself to reviewing such 
eligibility determinations.  The VJRA 
amended the jurisdiction statute to 
permit Board review of any question that 
affects the provision of benefits.  In 
our view, Congress intended the 
amendments to be an expansion of the 
Boards jurisdiction.  However, the 
expansion of jurisdiction did not change 
the requirement that questions coming 
before the Board must arise in the 
context of a veteran's claim that he or 
she is eligible for benefits.

The VJRA did not grant veterans a right 
to question all of the day-to-day 
decisions regarding how VA actually 
provides benefits, and did not grant the 
Board jurisdiction to hear appeals from 
decisions on such questions.  That is 
because those day-to-day decisions do not 
effect [sic] whether a veteran is or is 
not eligible for a benefit.  As 
explained below, to read the law 
otherwise would lead to completely absurd 
results.  It is a fundamental rule of 
statutory construction that laws should 
not be read to achieve absurd outcomes.  
U.S. v. Brown, 333 U.S. 18, 92 L.Ed.2d 
442, 68 S.Ct. 376 (1948); U.S. v. Bryan, 
339 U.S. 323, 94 L.Ed.2d 884, 70 S.Ct. 
724 (1950); U.S. v. Moore, 423 U.S. 122, 
46 L.Ed.2d 333, 96 S.Ct. 335 (1975); 
United States v. Tighe, 551 F.2d 18 (3rd 
Cir. 1977).

To illustrate why the jurisdiction 
statute should not be read literally to 
allow appeals from all decisions VA 
officials make which affect benefits, 
consider the question of whether the 
Board should review appeals from medical 
determinations.  The Board is completely 
ill equipped to consider such matters, 
and it would be inappropriate for it to 
be involved.  Sections 1710 and 1712 of 
title 38, United States Code, authorize 
VA to provide veterans with hospital and 
nursing home care, and outpatient medical 
services which the Secretary determines 
[are] needed.  The Secretary has 
delegated the authority to make those 
medical need determinations to the Under 
Secretary for Health who has redelegated 
the authority to health-care 
professionals responsible for treating 
patients.  See:  38 C.F.R. § 2.6(a); VA 
Manual M-1, Part I, Sections 4.25 and 
16.05[.]  Treatment determinations 
involving the need for or appropriateness 
of a particular type or course of care or 
procedure may only be made by medical 
professionals.  Adjudicators lack the 
expertise to make such medical 
determinations.  More importantly, those 
determinations are ordinarily and 
necessarily made at the time treatment is 
sought.  Treatment decisions cannot await 
a ruling by an adjudicative body.  It is 
for that reason that the implementing 
regulation governing the Boards 
jurisdiction has long provided that it 
has no jurisdiction to make medical 
determinations.  See:  38 C.F.R. 
§ 20.101(b).  Congress clearly could not 
have intended the Board to have 
jurisdiction to review medical decisions 
of that nature (footnote omitted).

The efficacy of this rationale is born 
out when the possibility of Board 
revision of medical decisions is taken to 
its logical extreme.  The day to day 
provision of health care to an ill or 
disabled veteran can require literally 
dozens of decisions, all of which 
affect the provision of health care 
benefits.  Decisions may involve matters 
ordinarily considered quite major, such 
as whether to treat the veteran on an 
inpatient or outpatient basis, or whether 
the best treatment is surgery, or 
medication.  The decisions may also be 
more minor in nature.  For example, a 
nursing assistant must decide when to 
change a bedpan, or when to change the 
sheets, and facility managers must decide 
when it is appropriate to have visiting 
hours.  Although it may seem ridiculous, 
individual patients would likely contest 
even those relatively minor decisions if 
given the opportunity.  To permit that 
would be ridiculous.  There is no logical 
difference between such major and 
trivial medical decisions.  Congress 
could not have intended to inject the 
Board into such fundamental decisions 
about how health care is provided by VA.

Department officials must also make many 
decisions regarding patient care which 
are essentially economic in nature.  
They must determine the most cost-
effective or efficient way to deliver 
care.  For example, the decision to have 
a nurse practitioner deliver a certain 
type of care, rather than a physician, 
may be an economic decision.  Similarly, 
decisions regarding whether to provide 
care on an inpatient or outpatient basis 
can be economic.  To use a generic drug 
rather than a brand name drug is an 
economic decision, as is the decision to 
use a conservative treatment approach 
before turning [to] the use of a high 
tech piece of equipment.  Decisions of 
that nature certainly affect the 
provision of benefits, and they are 
decisions that some patients may wish to 
contest in the belief that cost is no 
object in regard to their health care.  
However, we do not believe Congress could 
have intended to grant the Board 
jurisdiction to review such economic 
decisions.  Moreover, to grant the Board 
such jurisdiction would effectively allow 
the Board, an adjudicative body, to make 
fundamental decisions regarding the 
allocation of resources in the VA health-
care system.  Congress certainly did not 
intend that when it enacted the VJRA.

The Board has determined that whether an individual veteran 
should receive treatment through a fee-basis arrangement, is 
a question of medical management and is within the sole 
administrative discretion of the Veterans Health 
Administration.  The VA General Counsel, in O.G.C. Concl 3-
95, concluded that a determination regarding whether or not 
to furnish fee-basis care does not involve a question 
affecting the veteran's eligibility for a benefit, the denial 
of which could be appealable to the Board.  Consequently, the 
Board does not have jurisdiction to determine the question in 
this case as to whether the veteran's request to receive 
homeopathic and naturopathic treatment under the fee-basis 
program was properly denied.


ORDER

The appeal is dismissed.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___ 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.

- 2 -


